Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Shaun Passley, Chief Executive Officer and Principal Financial Officer of Epazz, Inc., a Illinois corporation (the "Company"), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The report on Form 10-Q of Epazz, Inc. (the "Registrant") for the quarter ended March 31, 2012 (the "Report") which this statement accompanies fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 21, 2012 By:/s/ Shaun Passley Shaun Passley, Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Accounting Officer)
